UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1425



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,

          versus


WEST VIRGINIA DEPARTMENT OF HEALTH AND HUMAN
SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Martinsburg. W. Craig Broadwater, Dis-
trict Judge. (CA-99-8-3)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

   William Lee Richardson, Jr., appeals the district court’s order

dismissing his civil complaint for lack of jurisdiction.    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Richardson v. West Virginia Dep’t of Health,

No. CA-99-8-3 (N.D.W. Va. Mar. 25, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                   2